DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 4, 8, 14-16, and 18-19 are amended.  Claims 1-19 are pending in the instant application.  
Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 09/06/2022, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

Response to Amendment
The Amendment by Applicants’ representative Mr. Alex W. Holtshouser on 09/07/2022 has been entered.   
However, the amendment is objected to for non-compliance with MPEP§714(c), which states “In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).” Indicated as “Previously filed”, amended claim 16 should be labeled as “Currently Amended”.    In addition, indicated as “Originally Filed”, amended claim 19 should be labeled as “Currently Amended”.    

Amendment to claim 15 is objected to because of the following informalities:  The amendment “The process of claim 1[5]4” should be replaced with “The process of claim [15]14”.  Appropriate correction is required.

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(b)
 
Applicant’s amendment to claim 1 fails to overcome the rejection.  The amended claim 1 contains the added phrases “classifying the SBE based on at least one of oil content, water content, and contaminant content of the SBE” and “selecting at least one filler compound and adjusting an amount of the at least one filler compound based at least in part on the classifying”.  Applicant’s specification [0025] describes “The SBE may comprise one or more spent bleaching components, oil, water, phospholipids, metals, organic compounds sulfuric acid, sludge, sulfonic acid, free fatty acids, and other like contaminants that are absorbed and adsorbed during the bleaching process which may be difficult to manage or dispose of due to the diverse composition and/or high quantities of water-insoluble substances, e.g. fatty acids, and macro and micro contaminants”.  Therefore, oil content is one of the SBE contaminants according to [0025].   Amended claim 1 defines the classifying SBE step based on a narrow range of the limitation (i.e. oil content) and a broader range of the limitation (i.e. contaminant content).  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  
In addition, amended claim 1 does not define the criteria (e.g. characters and concentrations of the oil content, water content, and contaminant content) to be used for classifying the SBE.  One ordinary skilled in the art would have not known the standard to be used for classifying the SBE.  
Furthermore, amended claim 1 contains the phrase “inspecting the plurality of pellets for friability”, the term “friability” is a relative term, and is subject to subjective interpretation by different people. One ordinary skilled in the art would have not known the standard to be used for inspecting the pellets.    
Finally, amended claim 1 contains the phrase “volatile compounds emitted in the first thermal chamber”.  However, the term “volatile” is a relative term, and is subject to subjective interpretation by different people.  One ordinary skilled in the art would have not clearly known which compounds are the volatile compounds emitted in the first thermal chamber.  The metes and bounds of amended claim 1 are not clear.   
Therefore, claim 1 is indefinite.  The rejection of claim 1 is maintained.  Claims 2-19 depending on rejected claim 1 are rejected, accordingly. 

Applicant’s amendment of claim 15 by further depending on claim 14 obviates the rejection.   The rejection of claim 15 is withdrawn.  

Claim rejection under 35 U.S.C.§102(a)(1)
 
Applicant’s amendment to claim 1 by further including the steps of “inspecting”, “advancing”, “condensing”, and “reprocessing” overcome the rejection because the cited `832 patent fails to specifically disclose the steps.  The rejection is hereby withdrawn.  

Claim rejection under 35 U.S.C.§103(a)
 
Applicants’ amendment and argument have been fully considered, but are not sufficient to overcome the rejection.  The rejection is maintained.  The 103(a) rejection is revised and cited as following.

The following rejections are necessitated by the amendment filed 09/07/2022:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, amended claim 1 contains the added phrases “classifying the SBE based on at least one of oil content, water content, and contaminant content of the SBE” and “selecting at least one filler compound and adjusting an amount of the at least one filler compound based at least in part on the classifying”.  Applicant’s specification [0025] describes “The SBE may comprise one or more spent bleaching components, oil, water, phospholipids, metals, organic compounds sulfuric acid, sludge, sulfonic acid, free fatty acids, and other like contaminants that are absorbed and adsorbed during the bleaching process which may be difficult to manage or dispose of due to the diverse composition and/or high quantities of water-insoluble substances, e.g. fatty acids, and macro and micro contaminants”.  Therefore, oil content is one of the SBE contaminants according to [0025].   Amended claim 1 defines the classifying the SBE step through a narrow range of the limitation (i.e. oil content) and a broader range of the limitation (i.e. contaminant content).  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  
Amended claim 1 does not define the specific criteria (e.g. characters and concentrations of the oil content, water content, and contaminant content) to be used for classifying the SBE.  One ordinary skilled in the art would have not known the standard for classifying the SBE.  In addition, amended claim 1 contains the phrase “inspecting the plurality of pellets for friability”.  The term “friability” is a relative term, and is subject to subjective interpretation by different people. One ordinary skilled in the art would have not known the standard to be used for inspecting the pellets.    
Furthermore, amended claim 1 contains the phrase “volatile compounds emitted in the first thermal chamber”.  However, the term “volatile” is a relative term, and is subject to subjective interpretation by different people.  One ordinary skilled in the art would have not clearly known which compounds are the volatile compounds emitted in the first thermal chamber.  The metes and bounds of amended claim 1 are not clear.   Therefore, claim 1 is indefinite.  Claims 2-19 depending on rejected claim 1 are rejected, accordingly. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over the `832 patent. in view of US20170037322 (“the `322 publication”)

Determination of the scope and content of the prior art (MPEP §2141.01)
The `832 patent discloses a method for pelletizing a spent bleach earth (SBE) into a clay-biocarbon composite comprises:  mixing 10 grams of water-soluble starch (i.e. a fine biocarbon of a filler compound) in 100 grams of water with 50 grams of attapulgus clay and 242 grams of the spent bleaching clay containing 2.5 wt% vegetable oil (i.e. a biocarbon of a filler compound) to form a putty-like mass which was passed through a conventional meat grinder and extruded as 3/16 inch pellets of random length.  These pellets were dried at 105 °C and extracted with an organic solvent.  When the pellets were removed from the extraction apparatus, they were found to be firm enough to pour without fragmentation and also sufficiently firm to handle without serious disintegration. (see EXAMPLE I).  The resulting pellets were placed in a retort (i.e. distributer) and heated in a furnace (i.e. thermal chamber) to 600 °C for ½ hour through a pyrolyzing process (see EXAMPLE III). The `832 patent discloses a putty-like mass of mixing spent bleaching clay can also be granular consistency which can be formed into pellet shaped particulate solids (see col. 2, lns. 42-44).    In addition, the `832 patent discloses the clay/carbon mixture obtained from EXAMPLE III was tested, which comprises ventilating the first thermal chamber to equalize the pellets with an environment.
The `322 publication discloses a process for the production of transportation fuel from a renewable feedstock.  The `322 publication discloses essentially pure carbon dioxide can be recovered by regenerating the spent absorption media [0049].  The renewable sources include recovered oils from spent bleaching earth [0030].

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between amended claims 1-13 and 15-19 and the `832 patent is that the prior art does not teach the steps of inspecting the plurality of pellets for friability and separating the plurality of pellets into a first plurality of pellets and a second plurality of pellets for thermal processing; emitting at least one volatile compound from the pellets; condensing a plurality of volatile compounds emitted in the first thermal chamber to produce a condensate for reuse; transforming the at least one volatile compound into a syngas; and reprocessing the second plurality of pellets. 
The further difference between instant claim 14 and the `832 patent is that the prior art does not specifically teach the step of releasing the clay-biocarbon composite to a second auger; and cooling the clay-biocarbon composite to below a spontaneous combustion temperature.

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, Applicant’s claims 1-13 and 15-19 would have been obvious over the `832 patent because the `832 patent discloses when the pellets were removed from the extraction apparatus, they were found to be firm enough to pour without fragmentation and also sufficiently firm to handle without serious disintegration (see EXAMPLE I).  Therefore, the `832 patent suggests that friability of the pellets is critical for pelletizing SBE into a good quality clay-biocarbon composite. On ordinary skilled in the art would be motivated to include the steps of inspecting the plurality of pellets for friability and separating the plurality of pellets into a qualified first plurality of pellets and an unqualified second plurality of pellets for thermal processing in order to make the pellets to be firm enough to pour without fragmentation and also sufficiently firm to handle without serious disintegration as disclosed in EXAMPLE I of the `832 patent.  
In terms of the claims contain the step of emitting at least one volatile compound from the pellets; condensing at least a portion of the at least one volatile compound into a condensate; and thereby transforming the at least one volatile compound into a syngas,  the `322 publication teaches a process for the production of syngas from a renewable feedstock, wherein  the essentially pure carbon dioxide of syngas can be recovered by regenerating the spent absorption media [0049], including recovered oils from spent bleaching earth [0030].  Furthermore, destroying any toxins in the secondary chamber within the first thermal chamber is important for environmental protection, and are well understood by one ordinary skilled in the art. The modification to do so is to prevent damage our environment.  Therefore, the specific steps of destroying any toxins in the secondary chamber within the first thermal chamber would have been obvious optimization in view of the `832 patent and the `322 publication.  

In terms of claim 14 wherein further comprises releasing the clay-biocarbon composite to an auger; and cooling the clay-biocarbon composite to below a spontaneous combustion temperature, the `832 patent discloses the clay/carbon mixture obtained from EXAMPLE III was tested at ambient environment.  It would be a common sense for one ordinary skilled in the art that the clay/carbon mixture should be stored in a container or a second auger for further testing at room temperature, which suggests the claimed step of cooling the clay-biocarbon composite to below a spontaneous combustion temperature.  

Conclusions
Claims 1-19 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/YONG L CHU/Primary Examiner, Art Unit 1731